                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SANACT, INC.,                                               MISCELLANEOUS ACTION

    v.                                                       No. 18-214             FILED
 US PIPELINING, LLC, et al.                                                          DEC 3O2Cn·i
                                                                                   KAlE BARKMAN. ~!erk
                                            ORDER                                ay           Dea. Cler'

         AND NOW, this 30th day of December 2019, upon consideration of Garnishee PSI

Pumping Solution's (PSI) Motion for Relief From Judgment, Plaintiff Sanact, Inc.' s opposition

thereto, PSI's Reply Brief, and following the parties' presentations at the October 24, 2019, oral

argument on the motion, and for the reasons set forth in the accompanying Memorandum, it is

ORDERED PSI's Motion (Document 20) is DENIED.

         It is further ORDERED PSI's Motion for Leave to File a Reply Brief (Document 24) is

GRANTED.



                                                              BY THE COURT:
